Citation Nr: 0829555	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1969 to March 1971.  Service in Vietnam is 
indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which, in part, denied the 
veteran's claims of entitlement to service connection for 
arthritis of the feet and pes planus.  

In February 2006, the Board issued a decision which denied 
service connection for arthritis of the bilateral feet.  The 
veteran appealed the Board's denial of the arthritis claim to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In November 2006, representatives of the veteran and 
of the Secretary of VA filed a Joint Motion for Remand.  In 
that Joint Motion, the parties asserted that "remand is 
required because the Board did not comply with the VCAA 
[Veterans Claims Assistance Act of 2000]."  See the November 
2006 Joint Motion, page 2. An Order of the Court dated 
December 7, 2006 granted the motion and vacated the Board's 
denial of the claim of entitlement to service connection for 
arthritis of the feet.  

With respect to the claim for bilateral pes planus, in 
February 2006 the Board and remanded the claim for additional 
evidentiary development.  This was accomplished as requested, 
and in October 2007 the VA Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the claim.  

The veteran's claims folder has been returned to the Board 
for further appellate proceedings.

Issues not on appeal

One issue previously on appeal, entitlement to service 
connection for a skin disorder, to include a fungal infection 
of the hands and feet, was granted by the AMC in an October 
2007 decision.  Since the claim was granted, the appeal as to 
that issue has become moot.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

In March 2008, the veteran submitted a statement listing a 
number of symptoms and disabilities.  This appears to be an 
initial claim for service connection, and it is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that arthritis of the feet currently exists.

2.  The competent medical evidence of record does not 
indicate that a nexus exists between the veteran's diagnosed 
bilateral pes planus and his military service.


CONCLUSIONS OF LAW

1.  Arthritis of the feet was not incurred in or aggravated 
by the veteran's active service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Bilateral pes planus was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
arthritis of the feet and bilateral pes planus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Joint Motion for Remand

As was noted in the Introduction, the issue of entitlement to 
service connection for arthritis of the feet has been the 
subject of a Court remand dated December 7, 2006.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A.  § 7104(d)(1).  A remand 
is meant to entail a critical examination of the 
justification for the decision."  

The Board further observes, however, that the only reason 
stated in the Joint Motion for Remand was purported 
noncompliance with the VCAA.  Specifically, the parties 
indicated in the Joint Motion that VA "did not issue to [the 
veteran] a single VCAA notification letter that contained all 
four of the VCAA notification elements."  The parties 
acknowledged a letter which provided VCAA notice to the 
veteran dated in December 2002, but indicated it "appears to 
only pertain to [the veteran's] claim for post-traumatic 
stress disorder (PTSD)."  See the November 2006 Joint 
Motion, page 3.  The Court's Order which implemented the 
Joint Motion was signed by a Clerk of the Court, apparently 
without review or involvement of a Judge.

The assertion in the Joint motion that the December 2002 VCAA 
letter  "appears to only pertain to [the veteran's] claim 
for post-traumatic stress disorder (PTSD) is manifestly 
incorrect.  The December 2002 letter's introduction noted 
that "we are working on your claim for benefits".  This 
refers to the veteran's November 2002 claim for service 
connection for a number of claimed disabilities, including 
bilateral foot conditions.  On the second page the letter 
explicitly stated: "We need evidence showing that the 
following condition(s) existed from military service to the 
present time: . . . bilateral flat feet, arthritis in both 
feet."  [Emphasis added by the Board.]  

The Board observes that even if the December 2002 letter only 
addressed the veteran's claim for PTSD [which it manifestly 
did not], appropriate VCAA notice still would have been 
provided to the veteran.  In Wilson v. Mansfield, 506 F.3d 
1055 (Fed. Cir. 2007) at 1062, the Federal Circuit held that 
VCAA notice "may be generic in the sense that it need not 
identify evidence specific to the individual claimant's case 
(though it necessarily must be tailored to the specific 
nature of the veteran's claim)."  In other words, a letter 
which discussed service connection in general, as did the 
December 2002 letter, would still satisfy the requirements of 
VCAA.  

The Board notes that the veteran did not receive notice of 
the fourth notification element (the "give us everything 
you've got" requirement) in the December 2002 letter.  
However, 38 C.F.R. § 3.159 was recently revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the fourth notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).  Accordingly, any argument as to 
prejudice or timing errors of notice of this fourth element 
of VCAA after adjudication of his arthritis claim in March 
2003 is rendered moot.

The Board additionally observes that as a practical matter it 
is obvious that the veteran through his former representative 
is obviously aware of the former fourth, notification 
element, since it was mentioned in the Joint Motion.   

The parties to the Joint Motion, citing Mayfield v. 
Nicholson, 444 F. 3d 1238, 1333 (2006), indicate that the 
Board impermissibly relied upon various postdecisional 
communications to establish adequate notice underVCAA.  
However, as the parties to the Joint Motion themselves 
concede, the veteran was informed of the first (and as 
explained above, only) three VCAA notification elements in 
the above-referenced December 2002 letter.  Therefore, proper 
notification of the VCAA was provided prior to the initial 
unfavorable decision on the arthritis claim. 

For these reasons, since correct VCAA notice has in fact been 
furnished to the veteran, the Board declines to further delay 
resolution of this case.  See the Joint Motion, page 4 
[requiring "expeditious treatment" of this claim].

The matter of compliance with the VCAA in general will be 
discussed below. 

Stegall consideration

As was alluded to in the Introduction, the Board remanded the 
pes planus claim in February 2006.  In essence, the Board 
instructed the agency of original jurisdiction (AOJ) to 
provide the veteran with a VA nexus opinion.  The AOJ was 
then to readjudicate the claim.  

In August 2007, a VA nexus opinion was obtained in accordance 
with the Board's remand instructions.  The AMC subsequently 
readjudicated the pes planus claim in the October 2007 SSOC.  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

After having carefully reviewed the record, and as already 
discussed above, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  As was discussed above, the veteran 
was informed of the relevant law and regulations pertaining 
to his service connection claims in a letter from the RO 
dated December 17, 2002.  The veteran was specifically 
informed, in a section entitled "What the Evidence Must 
Show," that in order to establish service connection the 
evidence must demonstrate "a relationship between your 
current disability and an injury, disease, or event in 
military service."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in the above-referenced 
December 2002 letter as well as additional letter from the 
AMC [subsequent to the Board's remand of the pes planus 
claim] dated February 23, 2006.  Specifically, the veteran 
was advised in the letters that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  The December 2002 letter specifically 
indicated that outpatient treatment records from the VA 
Medical Center (VAMC) in North Chicago had been requested on 
his behalf, and the February 2006 letter informed the veteran 
that a medical opinion had been requested from the North 
Chicago VAMC concerning the pes planus claim.  With respect 
to private treatment records, the VCAA letters informed the 
veteran that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  Included with 
the letters were copies of VA Form 21-4142, Authorization and 
Consent to Release Information, and the letters asked that 
the veteran complete this release so that VA could obtain 
these records.  

The December 2002 VCAA letter further emphasized:  "You must 
give us enough information about your records so that we can 
request them from the agency or person that has them."  The 
February 2006 letter added:  "If the holder of the records 
declines to give them to us or asks for a fee to provide 
them, we'll notify you of the problem.  It is your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis as in the original letter.]  
 
The February 2006 VCAA letter also requested: "If there is 
any other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This complies with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159 (b) 
in that the AMC informed the veteran that he could submit or 
identify evidence other than what was specifically requested.  

There are no timing errors as to VCAA notice.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the veteran 
was provided with adequate VCAA notice through the December 
2002 VCAA letter.  The subsequent February 2006 letter 
provided additional information concerning the pes planus 
claim, and this claim was readjudicated in the October 2007 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The claims were denied based upon elements (2) and (3).  
As was discussed above, the veteran received specific notice 
of these elements.  In addition, because the veteran's claims 
are being denied, elements (4) and (5) are moot.  

Moreover, the parties to the Joint Motion, which was issued 
several months after the Court's decision in Dingess, made no 
indication whatsoever that there was any VCAA deficiency with 
respect to Dingess notice.  The Board is confident that if 
the parties had identified any problems with Dingess 
notification, such would have surfaced in the November 2006 
Joint Motion for Remand so that any deficiencies could be 
corrected.  The Board is aware of the Court's often-stated 
interest in conservation of judicial resources and in 
avoiding piecemeal litigation.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; see also Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992) [noting that "[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the veteran' service medical treatment records and reports of 
VA outpatient treatment.  Additionally, the veteran was 
provided with a VA orthopedic examination in January 2003, 
and a nexus opinion concerning the veteran's pes planus claim 
was obtained in August 2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
declined the option of a personal hearing.  The parties to 
the Joint Motion identified no defect with VA's compliance 
with the duty to assist in this case.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 
38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

Because these claims involve the application of similar law 
to similar facts, in the interest of economy the Board will 
address these claims together.

The veteran contends that he currently evidences arthritis of 
the feet and bilateral pes planus "as a result of landing on 
the ball of my feet incurring injury to the arches" during 
jump school.  See the May 6, 2003 notice of disagreement.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

In this case, it is undisputed that the veteran now has 
bilateral pes planus, which is evidenced by January 2003 and 
August 2007 VA examination reports.  Hickson element (1) is 
therefore satisfied for the veteran's bilateral pes planus 
claim.  

The Board also notes that, per the Board's November 2006 
remand instructions, the August 2007 VA examiner determined 
that, after review of the veteran's claims folder and lack of 
evidence of pes planus on his pre-enlistment physical, the 
current pes planus was not congenital in nature.  
Accordingly, any discussion as to aggravation of a pre-
existing congenital condition during service is not 
warranted.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

As for the arthritis claim, the veteran's VA outpatient 
records, which include a June 2002 X-ray report of right 
foot, are completely negative of a diagnosis of arthritis of 
the feet.  Moreover, the January 2003 VA examiner, who 
reviewed the June 2002 X-ray report and conducted objective 
physical examination, specifically found "no evidence of any 
arthritis in the feet."  Finally, the August 2007 VA 
examiner, who completed X-ray studies of the bilateral feet, 
did not indicate the presence of arthritis.

The Board notes that a January 2003 VA infectious disease 
examination report (triggered by the veteran's claim of 
entitlement to service connection for malaria which is not on 
appeal) mentioned rheumatoid arthritis.  However, this was 
based on the veteran's self-reported history.  See Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  The examiner made it clear 
that "No C-File records are available here at this time."  
Moreover, no diagnostic testing was undertaken.  The 
veteran's feet were not mentioned.

Even if the January 2003 examiner's reference to rheumatoid 
arthritis is accepted as a diagnosis, the veteran is claiming 
entitlement to traumatic arthritis limited to the bilateral 
feet, and not rheumatoid arthritis, which is a generalized 
disease process.  Compare 38 C.F.R. § 4.71a, Diagnostic Codes 
5002 and 5010 (2007).

In summary, a preponderance of the medical evidence, embodied 
in the January 2003 and August 2007 VA examiners' findings 
and the ongoing treatment of the VA podiatrists, indicates 
that the veteran's feet are free from arthritis.

To the extent that the veteran himself contends that he has a 
current arthritis of the feet, it is now well-established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, 
the veteran's own statements offered in support of his 
arthritis claim are not competent medical evidence and do not 
serve to establish the existence of a current disability.  

As detailed in the VCAA discussion above, the veteran has 
been accorded ample opportunity to present medical evidence 
of current arthritis of the feet.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

In the absence of any currently diagnosed arthritis of the 
feet, service connection may not be granted therefor.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  Accordingly, Hickson element (1) has not been 
met as to the arthritis claim, and it fails on this basis 
alone.  

Turning to the second Hickson element, the Board notes that 
arthritis of the feet was not diagnosed in service or within 
one year of separation from service.  Indeed, arthritis of 
the feet has never been diagnosed.  

As for Hickson element (2) and the pes planus claim, service 
medical records reflect that the veteran was diagnosed with 
pes planus in a January 1970.  The remainder of his service 
medical records are pertinently negative for pes planus.  
This includes pertinently negative service examinations 
conducted in April 1968, January 1970 and March 1971.  To the 
extent that there is one isolated notation of pes planus 
early in the veteran's service, however, Hickson element (2) 
has been met for the pes planus claim.  

With respect to Hickson element (3), medical nexus, it is 
clear that in the absence of any competent medical evidence 
of arthritis of the feet, medical nexus is an impossibility.  
Indeed, there is of record no medical nexus evidence in the 
veteran's favor as to that issue.  Element (3) is therefore 
not met for that claim.

With respect to the claim for entitlement to service 
connection for bilateral pes planus, the record contains the 
August 2007 VA medical examination report, in which the 
examiner reviewed the claims folder, to include the January 
1970 notation of pes planus, and found that the veteran's pes 
planus "is less likely than not related to his military 
service.  My opinion is based on the veteran's history, my 
evaluation, [and] lack of supporting documentation in the 
veteran's SMR[s]." 
The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
examined the veteran and reviewed his VA claims folder for 
the specific purpose of rendering such opinion.  In addition, 
the examiner gave a rationale for his opinion: that any 
reference to pes planus at the beginning of the veteran's 
active service was acute and transitory, as it resolved upon 
the veteran's separation examination and did not resurface 
for decades after service. 

Moreover, the negative nexus opinion appears to be congruent 
with the veteran's medical history, which subsequent to the 
single diagnosis in 1970 was negative for pes planus 
symptomatology for over three decades after service.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a medical statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."].  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative contend 
that his current pes planus is related to his military 
service, it is now well established that lay persons without 
medical training, such as the veteran and his representative, 
are not competent to comment on medical matters such as date 
of onset or cause of a disability, or in the representative's 
case how medical professionals should weigh medical evidence 
in rendering opinions.  See Espiritu, supra.  The statements 
of the veteran and his representative offered in support of 
his claims are not competent medical evidence and do not 
serve to establish a medical nexus.

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim for entitlement to service connection for 
bilateral pes planus fails on this basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
arthritis of the feet and bilateral pes planus.  Therefore, 
contrary to the assertions of the veteran's representative, 
the benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  The benefits 
sought on appeal are accordingly denied.


ORDER

Service connection for arthritis of the feet is denied.

Service connection for bilateral pes planus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


